DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 04/25/2022 have been entered. Applicant amendments to the figures overcome the previous drawing objections. The drawing objection is withdrawn.
	Applicant provided further detail in their remarks filed 04/25/2022 that describes that the adhesive is weakened due to the presence of liquid. The previous 112(b) rejection is withdrawn. 

Status of Claims
	Claims 1-20 remain pending in the application, with claims 2-19 being examined and claims 1 and 20 remaining withdrawn pursuant to the election filed 12/03/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “and wherein the second end of the first switch” on line 2. It is unclear which end of the first switch is being referred to as in claim 2 states that the switch has a first portion and a second portion on line 9. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-9, 11-12, 14-16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US-2018/0214865-A1).
Regarding claims 2 and 3, Lu teaches a paper-based microfluidic diagnostic device comprising: 
a base comprising: 
	It is understood that the base comprises the substrates that are below the movable pad 206 (switch). Such that the base will comprise the substrate 108 as the substrate 108 underlies the bridging member 112, and the flow bad 202 will also be a part of the base as it is also under the movable pad 206 (switch). Flow pad 202 is made of nitrocellulose that has a specific flow or wicking rate, and therefore has a channel ([0036]). It is further understood that from Figure 2 that there is a second fluid source 110 (first well) and a third fluid source 116 (second well), which will both have a flow pad 202 where it is both of the flow pads 202 that form a base. 
a first well (second fluid source 110) configured to receive a first aqueous solution ([0032], Figure 2); 
a second well (third fluid source 116) configured to receive a second aqueous solution, wherein the second well (116) is spaced away from the first well (110) ([0033], Figure 2); 
a channel having a first portion coupled to the first well (110) and a second portion spaced apart from the first well (110), the channel providing passive transportation of the first aqueous solution from the first well (110) ([0028], Figure 2);
	Claim 6 recites “wherein the second flow path comprises a flow pad coupled to a fluid outlet of the second fluid source, and wherein the bridging member comprises a movable pad fixed to the flow bad by an adhesive.” Figures 4A-B shows an example of flow pad 202 and movable pad 206. The arrows are understood to indicate fluid movement. Therefore, it is understood that the flow pad 202 will be coupled to the second fluid source 110 (first well) and this will be a first portion of the flow pad 202, and there will be a second portion that is downstream of the first portion. [0036] further states that the flow pad 202 is formed from nitrocellulose having a specific flow or wicking rate, it is therefore understood that the flow pad will allow for passive transportation. 
a switch (movable pad 206) coupled to the base having a first portion and a second portion, the first portion of the switch (206) in fluid communication with the second portion of the channel, the switch (206) comprising a flap including the second portion of the switch (206), the flap -2-Appin. No. 16/423,735Attorney Docket No. 68800-295437being pivotable with respect to the base from a first position where the second portion of the switch (206) is spaced from the base a first distance to a second position where the second portion of the switch (206) is spaced from the base a second distance, and wherein the switch (206) includes a second channel for passive transportation of the aqueous solution from the first portion of the switch (206) to the second portion of the switch (206); and
	It is seen in Figures 4A-4B that the movable pad 206 (switch) has a first portion that connects to the flow pad 202, and a flap that is raised up. [0036] states that the movable pad 206 swells and becomes heavier, which results in gravitational forces overcoming the internal strains within the movable pad 206 at the bend which causes the movable pad 206 to flatten. It is understood that as fluid is traveling through the movable pad 206, it therefore has a second channel for passive transport. 
	For examination, the switch that has a first portion and a second portion is movable pad 206. However, Lu refers to the overall structure that is seen in Figures 4A-B as a bridging member where there are two bridging members 112 and 114 referenced in Lu. To maintain a distinction between the two switches, bridging members 112 and 114 will be used to refer to first and second switch but it should be understood that the bridging members 112 and 114 have the same structure. 
a gate that fluidly connects the channel of the base with the switch (206), permitting the aqueous solution from the channel to flow into the second channel of the switch (206);
	It is seen in Figures 4A-B that the movable pad 206 (switch) is connected to the flow pad 202 (base that has a channel), and it is understood that the connection between the two components is a gate as fluid travels through the flow pad 202 to the movable pad 206 and there must be a gate to permit fluid flow between the two components.  
wherein incorporation of aqueous solution into the second channel of the switch causes the flap to move from the first position to the second position.
	[0036] states that upon absorbing a liquid, the movable pad 206 (switch) swells and becomes heavier to overcome internal strains, resulting in the movable pad to flatten. 
It is understood from Figure 4B that the movable pad 206 (switch) is facing upwards, and therefore the first distance is greater than zero, and when the movable pad 206 (switch) swells and flattens, this is where the second distance is zero. 
Regarding claims 2 and 4, Lu teaches a paper-based microfluidic diagnostic device comprising: 
a base comprising: 
It is understood that the base comprises the substrates that are below the movable pad 206 (switch). Such that the base will comprise the substrate 108 as the substrate 108 underlies the bridging member 112, and the flow bad 202 will also be a part of the base as it is also under the movable pad 206 (switch). Flow pad 202 is made of nitrocellulose that has a specific flow or wicking rate, and therefore has a channel ([0036]). It is further understood that from Figure 2 that there is a second fluid source 110 (first well) and a third fluid source 116 (second well), which will both have a flow pad 202 where it is both of the flow pads 202 that form a base.
a first well (second fluid source 110) configured to receive a first aqueous solution ([0032], Figure 2); 
a second well (third fluid source 116) configured to receive a second aqueous solution, wherein the second well (116) is spaced away from the first well (110) ([0033], Figure 2); 
a channel having a first portion coupled to the first well (110) and a second portion spaced apart from the first well (110), the channel providing passive transportation of the first aqueous solution from the first well (110) ([0028], Figure 2);
	Claim 6 recites “wherein the second flow path comprises a flow pad coupled to a fluid outlet of the second fluid source, and wherein the bridging member comprises a movable pad fixed to the flow bad by an adhesive.” Figures 4A-B shows an example of flow pad 202 and movable pad 206. The arrows are understood to indicate fluid movement. Therefore, it is understood that the flow pad 202 will be coupled to the second fluid source 110 (first well) and this will be a first portion of the flow pad 202, and there will be a second portion that is downstream of the first portion. [0036] further states that the flow pad 202 is formed from nitrocellulose having a specific flow or wicking rate, it is therefore understood that the flow pad will allow for passive transportation. 
a switch (movable pad 206) coupled to the base having a first portion and a second portion, the first portion of the switch (206) in fluid communication with the second portion of the channel, the switch (206) comprising a flap including the second portion of the switch (206), the flap -2-Appin. No. 16/423,735Attorney Docket No. 68800-295437being pivotable with respect to the base from a first position where the second portion of the switch (206) is spaced from the base a first distance to a second position where the second portion of the switch (206) is spaced from the base a second distance, and wherein the switch (206) includes a second channel for passive transportation of the aqueous solution from the first portion of the switch (206) to the second portion of the switch (206); and
	Further, it is seen in Figures 4A-4B that the movable pad 206 (switch) has a first portion understood to be connected to the flow pad 202, and a flap that is raised up. [0036] states that the movable pad 206 swells and becomes heavier, which results in gravitational forces overcoming the internal strains within the movable pad 206 at the bend which causes the movable pad 206 to flatten. It is understood that as fluid is traveling through the movable pad 206, it therefore has a second channel for passive transport. 
	For examination, the switch that has a first portion and a second portion is movable pad 206. However, Lu refers to the overall structure that is seen in Figures 4A-B as a bridging member where there are two bridging members 112 and 114 referenced in Lu. To maintain a distinction between the two switches, bridging members 112 and 114 will be used to refer to first and second switch but it should be understood that the bridging members 112 and 114 have the same structure. 
a gate that fluidly connects the channel of the base with the switch (206), permitting the aqueous solution from the channel to flow into the second channel of the switch (206);
	It is seen in Figures 4A-B that the movable pad 206 (switch) is connected to the flow pad 202 (base that has a channel), and it is understood that the connection between the two components is a gate as fluid travels through the flow pad 202 to the movable pad 206 and there must be a gate to permit fluid flow between the two components.  
wherein incorporation of aqueous solution into the second channel of the switch causes the flap to move from the first position to the second position.
	[0036] states that upon absorbing a liquid, the movable pad 206 (switch) swells and becomes heavier to overcome internal strains, resulting in the movable pad to flatten. 
It is understood from [0036] that when the movable pad 206 (switch) has absorbed liquid and swells it will flatten this being a first position, which is a zero distance. But before the movable pad 206 (switch) absorbs liquid, a second position, it will have a second distance that is greater than zero. 
Regarding claim 5, Lu further teaches wherein the first aqueous solution is a first reagent and the second aqueous solution is a second reagent.
[0032] states that the second liquid 132 (held in second fluid source 110 which is the first well) may be a reagent. [0033] states that the third liquid 134 (held in third fluid source 116) may include a reagent. 
Regarding claim 6, Lu further teaches wherein the second portion of the switch is configured to fluidly communicate with a third channel of the base.
It is understood that substrate 204 seen in Figures 4A-B is a part of the base, as it is under the movable pad 206 (switch). It is understood that the substrate 204 comprises a third channel, therefore the second portion (moving portion) of the movable pad 206 (switch) is configured to fluidically communicate with a third channel of the base. 
Regarding claim 7, Lu further teaches wherein the base of the diagnostic device comprises a third channel having a first portion coupled to the second well (116) and a second portion spaced apart from the second well to provide passive transportation of the second aqueous solution from the second well (116).
It is understood that the third fluid source 116 (second well) will have the same configuration as described for the second fluid source 110 (first well) in claim 2, see supra. [0034] describes that there are bridging members 112 and 114, which are seen in Figure 2. [0035] describes the bridging members, which is understood to apply to all bridging members. Therefore, there will be a flow pad 202 that is connected to the third fluid source 116 (second well) that is a third channel that will have a first portion and a second portion that provides passive transportation. As the flow pad 202 for the third fluid source 116 (second well) will be under the movable pad 206, it is a part of the base.
Regarding claim 8, Lu teaches the microfluidic diagnostic device of claim 7. Lu further teaches wherein the device further includes a second switch coupled to a portion of the base having a first portion and a second portion, the first portion of the second switch in fluid communication with the second portion of the third channel, the second switch including a forth channel for passive transportation of the second aqueous solution from the first portion of the second switch to the second portion of the second switch, and the second switch comprising a flap including the second portion of the second switch, the flap being pivotable with respect to the base.
It is understood from Figure 2 that there are two bridging members 112 and 114, which will both have the same structure as seen in Figures 4A-B. The first switch corresponds to bridging member 112 which is connected to second fluid source 110 (first well). The second switch is bridging member 114 which is connected to third fluid source 116 (second well). 
There will be a second flow pad 202 that connects to the third fluid source 116 (second well) which will be the third channel where the second flow pad 202 is a part of the base as it is under the movable pad 206. It is understood that the same structure for movable pad 206 will be used for the second switch, and therefore there will be a first portion connected to the second portion of the third channel and a second portion of the switch. The movable pad 206 associated with bridging member 114 will also have a fourth channel for passive transportation as well as a pivotable flap. 
Regarding claim 9, Lu teaches the microfluidic diagnostic device of claim 8. Lu further teaches wherein the second portion of the second switch is pivotable from a first position that is spaced from the second -3-Appin. No. 16/423,735Attorney Docket No. 68800-295437 portion of the first switch a first distance to a second position that is spaced from the second portion of the first switch a second distance when the second aqueous solution is incorporated into the fourth channel.
It is understood that the second switch is bridging member 114, where when the moving part (second portion) of movable pad 206 (switch) is in a first position it is spaced from the second portion of the first switch (understood to be bridging member 112) at a first distance, and when the bridging member 114 (second switch) is in a second position (when movable pad 206 is flattened) the moving part (second portion) of the movable pad 206 (switch) will be spaced from the second portion of the first switch a second distance. 
Regarding claim 11, Lu teaches the microfluidic diagnostic device of claim 8. Lu further teaches wherein the first switch is configured to be pivoted from the first position to the second position before the second switch is configured to be pivoted from the first position to the second position.
It is stated by [0027] that the present disclosure is related to reagents that flow into a main channel at different times, with [0034] describing that the bridging members 112 and 114 provides a time delay, where the bridging members are operable to function in a device of system that includes timed supply of liquids. As such, the bridging members 112 and 114 (first and second switches) are capable of having the first bridging member 112 activate first followed by the second bridging member 114. 
Regarding claim 12, Lu teaches the microfluidic diagnostic device of claim 8.  Lu further teaches wherein a section of the first switch is configured to at least partially underlie a section of the second switch.
As there are two switches, and they are activated sequentially as discussed in claim 11 supra, it is understood that when the first switch is flattened it will partially underlie a section of the second switch (which has not been flattened yet) as the first switch will be at a lower height in comparison to the second switch. 
Regarding claim 14, Lu teaches the microfluidic diagnostic device of claim 8. Lu further teaches wherein the first aqueous solution is transported through the second channel of the first switch a predetermined amount of time before the second aqueous solution is transported through the fourth channel of the second switch.
It is stated by [0027] that the present disclosure is related to reagents that flow into a main channel at different times, with [0034] describing that the bridging members 112 and 114 provides a time delay, where the bridging members are operable to function in a device of system that includes timed supply of liquids. Therefore, the bridging member 112 (first switch) is capable of having fluid transported through it a predetermined amount of time before the second fluid is transported through the second bridging member 114 (second switch). 
Regarding claim 15, Lu teaches the microfluidic diagnostic device of claim 8. Lu further teaches wherein the device further includes a detection zone, and delivery of a portion of the first or second aqueous solutions to the detection zone can be sequenced in a predetermined manner through use of the first and second switches.
Figure 2 has a viewing area 104 that has dried reagents 118 placed on the substrate 108, which is understood to be a detection zone. Further, as described by [0027] and [0034] it is understood that bridging members 112 and 114 allow for a timed supply of liquids to this area.
Regarding claim 16, Lu teaches the microfluidic diagnostic device of claim 2. Lu further teaches wherein the device further comprises a second switch coupled to the base, and wherein the second end of the first switch is configured to fluidly communicate with a third channel of the second switch when the first switch is moved from the first position to the second position.
It is understood that there are two switches, represented by bridging members 112 and 114 which will have a second channel and third channel respectfully. The bridging members are activated sequentially, as such when the bridging member 114 is flattened, followed by the bridging member 112 it is understood that the bridging members will be in fluid communication with one another, as both are understood to connect to substrate 108 when both the movable pads 206 (switch) are flattened ([0045], [0046]). Therefore, the channels of the bridging members 112 and 114 will be connected to one another. 
Regarding claim 19, Lu teaches the microfluidic diagnostic device of claim 2. Lu further teaches wherein the gate comprises filter paper.
It is understood from claim 2 supra that the gate is the interface between the movable pad 206 (switch) and the flow pad 202, where [0036] states that both of these components are formed from a nitrocellulose card. It is understood that nitrocellulose is a filter paper. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US-2018/0214865-A1) in view of Crooks (US-2017/0173578-A1).
Regarding claim 17, Lu teaches the microfluidic diagnostic device of claim 2. Lu does not teach wherein the base comprises a wax product.
In the analogous art of paper-based microfluidic devices, Crooks teaches a paper substrate with hydrophobic boundaries (Crooks; abstract, [0059]).
Specifically, Crooks teaches where the paper substrate may be made of chromatography paper or filter paper, where two side walls are hydrophobic to define boundaries to restrict fluid flow in the channel with the boundaries being made of natural waxes or synthetic waxes (Crooks; [0058], [0059]). 
It would have been obvious to one skilled in the art to modify the substrates (204) and flow pads (202) of Lu (the substrates and flow pads understood to make up the base) such that they comprise hydrophobic barriers as taught by Crooks because Crooks teaches that the boundaries restrict fluid flow to the defined flow path (Crooks; [0059). 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US-2018/0214865-A1) in view of Davitt (WO-2016/176598-A1).
Regarding claim 18, Lu teaches the microfluidic diagnostic device of claim 2. Lu does not teach wherein the switch comprises Mylar.
In the analogous art of paper substrates, Davitt teaches a Mylar backing layer (Davitt; [0046], [0078]). 
Specifically, Davitt teaches a substrate 12 that is made of a paper material with a backing layer 24 of Mylar (Davitt; [0046]). 
It would have been obvious to one skilled in the art to modify the bridging members of Lu such that they include the backing layer made of Mylar as taught by Davitt because Davitt teaches that the backing layer provides support for the paper substrate (Davitt; [0046]). 
[0035] of Lu states that the substrates, bridging members, and components thereof may be formed using microfluidic, paper-based materials. 

Response to Arguments
The declaration under 37 CFR 1.132 filed 04/25/2022 is sufficient to overcome the rejection of claims 2-19 based upon 35 USC 103.
Applicant’s arguments, see page 6, filed 04/25/2022, with respect to the rejection(s) of claim(s) 2-17 and 19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lu (US-2018/0214865-A1).

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, Lu teaches the microfluidic diagnostic device of claim 9. However, Lu does not teach wherein the second portion of the first switch is configured to be in fluid communication with the second portion of the second switch before the second aqueous solution is transported in the fourth channel of the second switch, but the second portion of the first switch is configured to be out of fluid communication with the second portion of the second switch after the second aqueous solution is transported in the fourth channel of the second switch.
It is understood that the second portion of the first switch is a portion of the bridging member 112, where a detailed view of bridging members is seen in Figures 4A-B. The second portion is understood to be the portion of the movable pad 206 that is angled upwards, as it is described in claim 2 of the instant claims that the flap includes the second portion of the switch, where the flap is pivotable, see lines 9-12. It is understood that the second switch is bridging member 114 and will have the same structure seen in Figures 4A-B. As the movable pads 206 are activated by fluid entering the movable pad 206 and weighing it down to overcome internal forces to flatten it, Lu does not teach where the second portion of the first switch is in fluid communication with the second portion of the second switch before the second aqueous solution is transported in the second switch. It is understood that the bridging members of Lu would be in fluid communication when fluid travels into the movable pad 206 to flatten both of the bridging members. 
Regarding claim 13, Lu teaches the microfluidic diagnostic device of claim 12. Lu does not teach wherein the second portion of the first switch is coupled to the base via an adhesive when the flap of the first switch is in the first position, but the second portion of the first switch is uncoupled from the base when the flap of the first switch is in the second position.
It is seen in Figure 4B that there is an adhesive pad 208 that connects the movable pad 206 to the flow pad 206. However, the adhesive pad 208 is on what is understood to be the first portion of the switch, as it is the second portion of the switch that comprises a flap where the flap is pivotable (instant claim 2 lines 9-12). 
It would not have been obvious to one skilled in the art to modify the movable pad of Lu such that the moving portion of the movable pad would be adhered to substrate 204 (substrate 204 is understood to be part of the base). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796